 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
          FRASER M. ROTCHFORD,                                 CASE NO. 2:21-cv-00057-RJB-JRC
11
                                    Petitioner,                ORDER ADOPTING REPORT
12              v.                                             AND RECOMMENDATION
13        DEPARTMENT OF CORRECTIONS,
14                                  Respondent.

15

16
            THIS MATTER comes before the Court on the report and recommendation of Magistrate
17
     Judge J. Richard Creatura. Dkt. 7. The Court has reviewed the report and recommendation, to
18
     which no objections were filed, and the remaining record and does hereby find and ORDER:
19
            (1) The Court adopts the report and recommendation.
20
            (2) Petitioner’s federal habeas petition is dismissed without prejudice.
21
            (3) A certificate of appealability is denied in this case.
22
            (4) The Clerk is directed to send copies of this order to petitioner and to the Hon. J.
23
            Richard Creatura.
24


     -1
 1          IT IS SO ORDERED.

 2          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 3   to any party appearing pro se at said party’s last known address.

 4          Dated this 2nd day of June, 2021.

 5

 6
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     -2
